Exhibits 10.1

FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

THIS FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”), dated as of February 17, 2016, is entered into by and among
Industrial Property Trust Inc., a Maryland corporation (the “Corporation”),
Industrial Property Operating Partnership LP, a Delaware limited partnership
(the “Operating Partnership”), and Industrial Property Advisors LLC, a Delaware
limited liability company (the “Advisor”). The Corporation, the Operating
Partnership and the Advisor are each a “Party” and collectively, the “Parties.”
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Advisory Agreement (as defined below).

WHEREAS, the Parties entered into that certain Third Amended and Restated
Advisory Agreement (the “Advisory Agreement”), dated as of August 14, 2015,
pursuant to which the Advisor agreed to provide certain services to the
Corporation and the Operating Partnership;

WHEREAS, the Parties previously have reached an agreement and understanding that
for each Non-Development Real Property acquired, the Acquisition Fee is an
amount equal to 2.0% of the Contract Purchase Price of the Non-Development Real
Property (or the Corporation’s proportional interest therein), including Real
Property held in Joint Ventures or other entities that are co-owned; and

WHEREAS, the Parties desire to amend the Advisory Agreement to clarify that the
Acquisition Fee to be paid to the Advisor with respect to each Non-Development
Real Property acquired, including any interest in a Non-Development Real
Property acquired by the Corporation by investing in a real estate related
entity, is an amount equal to 2.0% of the Contract Purchase Price.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the Parties do hereby agree as follows:

1. The Advisory Agreement is hereby amended such that the sixth sentence of
Section 9(a) shall now read in its entirety as follows:

“With respect to Non-Development Real Properties, the Advisor is also entitled
to receive Acquisition Fees of (i) 2.0% of the Corporation’s proportionate share
of the Contract Purchase Price of the Real Property owned by any real estate
related entity in which the Corporation acquires a majority economic interest or
that the Corporation consolidates for financial reporting purposes in accordance
with GAAP and (ii) 2.0% of the Contract Purchase Price in connection with the
acquisition of an interest in any other real estate related entity.”

2. This Amendment constitutes an amendment to the Advisory Agreement. The terms
and provisions of the Advisory Agreement and all other documents and instruments
relating and pertaining to the Advisory Agreement shall continue in full force
and effect, as amended hereby. In the event of any conflict between the
provisions of the Advisory Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control.

3. This Amendment (a) shall be binding upon the Parties, their Affiliates and
their respective successors and permitted assigns; (b) may be changed, modified
or amended only by a writing signed by each of the Parties or their respective
successors or assignees; (c) may be executed in several counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (d) together with the Advisory Agreement, embodies the
entire agreement and understanding among the Parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements, consents,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever relating to such subject matter. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
respective duly authorized officers, effective as of the date set forth above.

 

INDUSTRIAL PROPERTY TRUST INC. By:  

/s/ Dwight L. Merriman III

Name:   Dwight L. Merriman III Title:   Chief Executive Officer INDUSTRIAL
PROPERTY OPERATING PARTNERSHIP LP By: Industrial Property Trust Inc., its Sole
General Partner By:  

/s/ Dwight L. Merriman III

Name:   Dwight L. Merriman III Title:   Chief Executive Officer INDUSTRIAL
PROPERTY ADVISORS LLC By: Industrial Property Advisors Group LLC, its Sole
Member By:  

/s/ Evan H. Zucker

Name:   Evan H. Zucker Title:   Manager